Exhibit 10.4

COST PLUS, INC.

NOTICE OF AMENDMENT TO DIRECTOR OPTION AGREEMENTS

This notice of amendment (the “Amendment”) is made, by and between Willem Mesdag
(the “Optionee”) and Cost Plus, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company previously granted Optionee the options to purchase shares
of the Company’s Common Stock set forth on Appendix A attached hereto (each an
“Option,” and collectively the “Options”), pursuant to the Company’s 1996
Director Option Plan, as amended (the “Plan”);

WHEREAS, each Option was memorialized in a stock option agreement between the
Company and the Optionee (each an “Agreement,” and collectively, the
“Agreements”);

WHEREAS, Section 4(c)(i) of the Plan authorizes the Company’s Board of Directors
or a committee appointed by the Board of Directors, among other things, to “make
any amendment or modification to any Award Agreement, including the acceleration
of vesting, consistent with the terms of the Plan”;

WHEREAS, on June 23, 2011, the Board of Directors of the Company approved the
amendment of each Agreement for the outstanding Options to provide that any
unvested Options held by the Optionee on June 23, 2011 be accelerated and vested
and exercisable in full;

WHEREAS, pursuant to the Plan, including Section 4(c)(i) thereof, this Amendment
will automatically apply to all Options effective as of June 23, 2011, without
the need for the Optionee to execute this Amendment;

NOW, THEREFORE, for good and valuable consideration, Optionee and the Company
agree that the Agreements related to the Options be amended as follows:

1. Exercise of Option. Section 3 of each Agreement is amended as of June 23,
2011 to include a new subsection (c) which shall provide as follows:

“(c) Notwithstanding anything in this Option agreement to the contrary, any
unvested Options held by the Optionee on June 23, 2011 shall be accelerated and
vested and exercisable in full as of June 23, 2011.”

2. Agreement. All references to the “agreement” set forth in each Agreement
shall be deemed to be references to the Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

3. Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.

4. Confirmation of the Agreements. Other than as expressly modified pursuant to
this Amendment, all provisions of each Agreement remain unmodified and in full
force and effect. The applicable provisions of Section 10 of each Agreement
shall apply to this Amendment mutatis mutandis.

 

-2-



--------------------------------------------------------------------------------

COST PLUS, INC. a California corporation By:   /s/ Barry J. Feld   Barry J.
Feld,   President and Chief Executive Officer



--------------------------------------------------------------------------------

Appendix A

Summary of Will Mesdag Options

 

Grant Name

   Grantee
Name      Grant
Price      Options
Granted      Options
Exercised      Options
Cancelled      Options
Outstanding      Options
Exercisable      Expire /
Cancel Date  

11/24/2008

1996N-E Di

NQSO $0.85

     Willem Mesdag       $ 0.85         16,000         0         0        
16,000         8,000         25-Nov-2015   

03/23/2009

1996N-E Di

NQSO $0.89

     Willem Mesdag       $ 0.89         1,500         0         0         1,500
        1,500         24-Mar-2016   

06/11/2010

1996N-E Di

NQSO $4.86

     Willem Mesdag       $ 4.86         12,000         0         0        
12,000         0         12-Jun-2017         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

             Totals:         29,500         0         0         29,500        
9,500            

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    